The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 13, 2015

                                   No. 04-15-00015-CR

                                 Robert Alan QUEEMAN,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                From the 63rd Judicial District Court, Kinney County, Texas
                                 Trial Court No. 2063-CR
                    The Honorable Enrique Fernandez, Judge Presiding


                                      ORDER
      The Appellant’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court